Exhibit 10.1

2018 Named Executive Officer Compensation

 

Name

   Base Salary
(Annual Rate) (1)      Target Performance
Bonus
(% of Base Salary) (2)  

Lisa D. Earnhardt
President and Chief
Executive Officer

   $ 556,210        75 % 

Jeryl L. Hilleman
Chief Financial Officer

   $ 378,000        50 % 

Gwen R. Carscadden
Chief People Officer

   $ 285,000        35 % 

Richard E. Kaufman
Senior Vice President and
Chief Operating Officer

   $ 350,000        40 % 

David A. Lehman
General Counsel

   $ 360,750        40 % 

 

(1) Effective January 1, 2018.

(2) The actual bonus to be awarded will be at the Compensation Committee’s
discretion based on the Company’s performance against goals, including
financial, commercial and product pipeline goals, as determined by the
Compensation Committee